SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): March 11, 2010 ALUMIFUEL POWER CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-57946 88-0448626 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 796-8940 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On March 11, 2010, the board of directors of AlumiFuel Power Corporation authorized a change in the Registrant's fiscal year end from January 31 to December 31.The Registrant will begin reporting the December 31 fiscal year end with the filing of its Annual Report on Form 10-K for the year ended December 31, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALUMIFUEL POWER CORPORATION Date:March 17, 2010 By:/s/Thomas B. Olson Thomas B. Olson, Secretary 1
